                                                                   JS-6




              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




ERNEST WINTERS,                      CV 21-4052 DSF (SPx)
    Plaintiff,
                                     Order GRANTING Plaintiff’s
                 v.                  Motion to Remand (Dkt. 9) and
                                     DENYING as Moot Defendants’
DOUGLAS EMMETT, INC.,                Motion to Compel Arbitration
et al.,                              (Dkt. 13)
        Defendants.



       Plaintiff Ernest Winters moves for remand. Dkt. 9 (Remand
Mot.). Defendants Douglas Emmett, Inc.; Douglas Emmett
Management, Inc.; and Douglas Emmett Management, LLC
(collectively, Douglas Emmett) oppose, dkt. 20 (Remand Opp’n), and
move to compel arbitration, dkt. 13. The Court deems these matters
appropriate for decision without oral argument. See Fed. R. Civ. P. 78;
Local Rule 7-15. The hearings set for July 12, 2021 are removed from
the Court’s calendar. For the reasons stated below, the motion to
remand is GRANTED, and the motion to compel arbitration is
DENIED as moot.

                          I. BACKGROUND

      Winters is a former employee of Douglas Emmett Management,
LLC. Dkt. 17 ¶ 4. The remaining defendants are related entities. Id.
¶ 2. Winters and Douglas Emmett entered into a dispute resolution
agreement that requires arbitration of disputes arising out of or
relating to the employment relationship. Id. ¶ 3 & Ex. A. Additionally,
Winters completed and signed an employment application that
authorized Douglas Emmett to obtain a consumer report on Winters.
Dkt. 11 (Winters Decl.) ¶ 2.

      On March 18, 2021, Winters filed this putative class action in Los
Angeles County Superior Court. Dkt. 1, Ex. A (Compl.). His complaint
alleged claims for relief under the federal Fair Credit Reporting Act
(FCRA) and California Private Attorneys General Act. Id. ¶¶ 47-75.
Douglas Emmett removed the case on May 14, 2021, alleging this Court
had federal question jurisdiction under 28 U.S.C. § 1331 because two of
Winters’ three claims are federal claims arising under the FCRA.
Dkt. 1 at 1-4.

                        II. LEGAL STANDARD

A.    Remand

       “Federal courts are courts of limited jurisdiction” and “possess
only that power authorized by [the] Constitution and statute.”
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A
defendant may remove an action to federal court if the federal court
could exercise subject matter jurisdiction over the action. 28 U.S.C.
§ 1441(a). “The removal statute is strictly construed against removal
jurisdiction,” and “[t]he defendant bears the burden of establishing that
removal is proper.” Provincial Gov’t of Marinduque v. Placer Dome,
Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). If a defendant fails to meet
its burden of establishing the Court has subject matter jurisdiction, the
suit is remanded. 28 U.S.C. § 1447(c).

B.    Standing

       “The Constitution limits Article III federal courts’ jurisdiction to
deciding ‘cases’ and ‘controversies.’” Oklevueha Native Am. Church of
Haw., Inc. v. Holder, 676 F.3d 829, 835 (9th Cir. 2012) (quoting U.S.
Const. art. III, § 2). The Court’s “role is neither to issue advisory
opinions nor to declare rights in hypothetical cases, but to adjudicate
live cases or controversies consistent with the powers granted the
judiciary in Article III of the Constitution.” Thomas v. Anchorage
Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th Cir. 2000) (en banc).



                                     2
       “To satisfy Article III standing, ‘the plaintiff must have
(1) suffered an injury in fact, (2) that is fairly traceable to the
challenged conduct of the defendant, and (3) that is likely to be
redressed by a favorable judicial decision.’” Van Patten v. Vertical
Fitness Grp., LLC, 847 F.3d 1037, 1042 (9th Cir. 2017) (brackets
omitted) (quoting Spokeo, Inc. v. Robins (Spokeo II), 136 S. Ct. 1540,
1547 (2016)). A plaintiff establishes an injury in fact, if “he or she
suffered ‘an invasion of a legally protected interest’ that is ‘concrete and
particularized’ and ‘actual or imminent, not conjectural or
hypothetical.’” Spokeo II, 136 S. Ct. at 1548 (quoting Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560 (1992)). However, “a plaintiff
does not ‘automatically satisfy the injury-in-fact requirement whenever
a statute grants a person a statutory right and purports to authorize
that person to sue to vindicate that right.’ Even then, ‘Article III
standing requires a concrete injury.’” Robins v. Spokeo, Inc. (Spokeo
III), 867 F.3d 1108, 1112 (9th Cir. 2017) (citation and brackets omitted)
(quoting Spokeo II, 136 S. Ct. at 1549).

       “A ‘concrete’ injury must be ‘de facto’; that is, it must actually
exist,” and be “real” rather than “abstract.” Spokeo II, 136 S. Ct. at
1548; see also Spokeo III, 867 F.3d at 1112 (“To establish such an
injury, the plaintiff must allege a statutory violation that caused him to
suffer some harm that actually exists in the world; there must be an
injury that is real and not abstract or merely procedural” (brackets and
quotation marks omitted). “‘Concrete’ is not, however, necessarily
synonymous with ‘tangible.’” Spokeo II, 136 S. Ct. at 1549. “Although
tangible injuries are perhaps easier to recognize . . . intangible injuries
can nevertheless be concrete.” Id. For example, “Congress may
‘elevat[e] to the status of legally cognizable injuries concrete, de facto
injuries that were previously inadequate in law.’” Id. (quoting Lujan,
504 U.S. at 578). Thus, although “some statutory violations, alone, do
establish concrete harm,” Spokeo III, 867 F.3d at 1113, “[i]n
determining whether an intangible injury is sufficiently concrete, both
history and the judgment of Congress play important roles.”
Eichenberger v. ESPN, Inc., 876 F.3d 979, 982 (9th Cir. 2017)
(quotation marks omitted).



                                     3
                          III. DISCUSSION

      The Court first addresses Winters’ motion to remand. See
SanDisk Corp. v. SK Hynix Inc., 84 F. Supp. 3d 1021, 1028 (N.D. Cal.
2015) (“[T]he Court finds that to reach Hynix’s motion to compel
arbitration the Court would first have to decide whether Hynix
properly removed this case . . . .”).

A.    Motion to Remand

       Winters argues the Court does not have subject matter
jurisdiction because Winters’ FCRA claims do not assert he has
suffered an “injury in fact” that would satisfy Article III’s case and
controversy requirement. Remand Mot. at 1. In his Complaint,
Winters alleges Douglas Emmett failed to make proper disclosures and
failed to obtain proper authorization in violation of 15 U.S.C.
§ 1681b(b)(2)(A). Compl. ¶¶ 47-60. Pursuant to section 1681b(b)(2)(A),
persons may not procure a consumer report unless they disclose in
writing to the consumer in a document that consists solely of the
disclosure that a report may be obtained for employment purposes. 15
U.S.C. § 1681b(b)(2)(A). Winters alleges Douglas Emmett’s disclosure
violates this requirement because it did not consist solely of the
disclosure. Compl. ¶¶ 3-4.

       “A violation of one of the FCRA’s procedural requirements may
result in no harm. For example, even if a consumer reporting agency
fails to provide the required notice to a user of the agency’s consumer
information, that information regardless may be entirely accurate.”
Spokeo II, 136 S. Ct. at 1550.” “In addition, not all inaccuracies cause
harm or present any material risk of harm.” Id. Violations of section
1681b(b)(2)(A) may give rise to a concrete injury when the allegations
are sufficient to support the inference that a plaintiff “was deprived of
the right to information and the right to privacy guaranteed by” the
section. Syed v. M-I, LLC, 853 F.3d 492, 499 (9th Cir. 2017). However,
such a finding requires the reasonable inference that the violation
caused actual confusion. See id. at 499-500.




                                    4
       Syed alleged a violation of the same FCRA provision as Winters
does here, section 1681b(b)(2)(A). Id. at 499. That section creates “a
right to information by requiring prospective employers to inform job
applicants that they intend to procure their consumer reports as part of
the employment application process.” Id. It also “creates a right to
privacy by enabling applicants to withhold permission . . . and a
concrete injury when applicants are deprived of their ability to
meaningfully authorize the credit check.” Id. Syed alleged that he
discovered the defendant had procured a consumer report on him only
after he obtained and reviewed his personnel file. Id. From that
allegation, the Circuit inferred Syed was not aware he was authorizing
a credit check when he signed the form and was confused or would have
declined to authorize the report had the disclosure been FCRA-
compliant. Id. at 499-500.

       On the basis of that confusion, the circuit found Syed alleged a
concrete injury sufficient for Article III standing. Id. (“Syed alleged in
his complaint that he ‘discovered Defendant M-I’s violation(s) within
the last two years when he obtained and reviewed his personnel file
from Defendant M-I and discovered that Defendant M-I had procured
and/or caused to be procured a consumer report regarding him for
employment purposes based on the illegal disclosure and authorization
form.’ This allegation is sufficient to infer that Syed was deprived of
the right to information and the right to privacy guaranteed by Section
1681b(b)(2)(A)([i])-(ii) because it indicates that Syed was not aware that
he was signing a waiver authorizing the credit check when he signed it.
Drawing all reasonable inferences in favor of the moving party, we can
fairly infer that Syed was confused by the inclusion of the liability
waiver with the disclosure and would not have signed it had it
contained a sufficiently clear disclosure, as required in the statute.”
(quotation marks omitted)).

       In arguing Winters suffered a concrete injury, Douglas Emmett
relies heavily on Nayab v. Capital One Bank (USA), N.A., 942 F.3d 480
(9th Cir. 2019), a Ninth Circuit case decided after Syed. In Nayab, the
circuit held that obtaining a credit report for a purpose not authorized
under the FCRA was a substantive invasion of a concrete right


                                    5
sufficient to confer standing. Id. at 490. This ruling pertained not to
section 1681b(b)(2)(A), which is at issue here, but rather to section
1681(f)(1). See id. (noting “obtaining a credit report for a purpose not
authorized under the FCRA violates a substantive provision of the
FCRA” rather than a section that “merely describe[s] a procedure that
one must follow” (quotation marks omitted)). Nayab therefore is
irrelevant to the question of whether a violation of the FCRA’s stand-
alone disclosure requirement, section 1681(b)(2)(A), confers standing.
Additionally, since Nayab was decided, the Ninth Circuit, in an
unpublished opinion, again ruled on standing under section
1681b(b)(2)(A) and again held that a violation of the FCRA’s disclosure
requirement alone did not result in a concrete injury. Ruiz v.
Shamrock Foods Co., 804 F. App’x 657, 659 (9th Cir. 2020). Instead,
the circuit reiterated the holding of Syed – that confusion or some other
harm was required for standing. See id. (holding plaintiffs failed to
establish they had standing where they did not show “(1) they were
confused by the inclusion of the references to state law and the liability
waiver on the authorization form, and (2) [they] would not have signed
it had it contained a sufficiently clear disclosure” (quotation marks
omitted)).

       A recent Supreme Court decision, TransUnion LLC v. Ramirez,
No. 20-297, 2021 WL 2599472 (U.S. June 25, 2021), while not directly
on point, emphasized that a concrete injury is required for standing
under the FCRA. There the plaintiffs argued TransUnion failed to
comply with its statutory obligations to (1) ensure credit files would not
include inaccurate alerts labeling the plaintiffs as potential terrorists
and (2) provide consumers with their complete credit files on request,
including a summary of rights. Id. at *10. As to the disclosure and
summary-of-rights claims, the Court held that the fact that
TransUnion’s mailings were formatted incorrectly did not cause the
plaintiffs harm because there was no evidence that the class members
opened the mailings, “nor that they were confused, distressed, or
reli[ant] on the information in any way.” Id. at *15. Additionally, the
plaintiffs put forth no evidence that they “would have tried to correct
their credit files . . . had they been sent the information in the proper



                                    6
format.” Id. The Court concluded that the class members did not have
standing. Id.

       Since Syed, a number of district courts have considered cases
similar to this one and largely remanded them because they found
there was no concrete injury. See Hebert v. Barnes & Noble, Inc., No.
19-cv-591-BEN (JLB), 2020 WL 3969915, at *3 (S.D. Cal. July 14, 2020)
(holding the plaintiff did not have standing because she did not allege
she was confused, or identify evidence of her confusion or that she
would have declined to authorize a report had she clearly understood
the required disclosure); Mendoza v. Aldi Inc., No. 2:19-cv-06870-ODW
(JEMx), 2019 WL 7284940, at *2 (C.D. Cal. Dec. 27, 2019) (holding the
plaintiff did not have standing where she did “not allege subsequent
discovery, confusion from the form, or that she would not have signed
the authorization had it been presented in an FCRA-complaint
format”); Chicas v. Navigant Cymetrix Corp., No. 2:19-cv-06021-JFW-
PLA (C.D. Cal. Nov. 7, 2019) (Dkt. 10-1) (holding the plaintiff did not
have standing because she did “not allege, or permit the inference, that
she was confused by the extraneous information contained in the
disclosure form, or otherwise allege any economic or concrete injury”);
Loeb v. ZipRecruiter, Inc., No. LA CV19-04288 JAK (MRWx), 2019 WL
4201082, at *4 (C.D. Cal. Sept. 5, 2019) (“Because the allegations in the
Complaint do not state, or permit the inference, that Plaintiff was
confused by the extraneous information, the alleged harm resulting
from any violation of this Section is not sufficiently concrete to
establish Article III standing for Plaintiff to assert this claim.”); Moore
v. United Parcel Serv., Inc., No. 18-cv-07600-VC, 2019 WL 2172706, at
*1 (N.D. Cal. May 13, 2019) (“[The] complaint is devoid of allegations of
confusion, error, or other harm from the alleged violations that might
give rise to standing.”); Williams v. Nichols Demos, Inc., No. 5:17-cv-
07101-EJD, 2018 WL 3046507, at *4-5 (N.D. Cal. June 20, 2018)
(holding the plaintiff failed to allege concrete harm because she did not
plead confusion or lack of awareness regarding the forms). 1


1Douglas Emmett points to two other district cases in support of its
argument, Remand Opp’n at 7-8, both of which are inapposite. In Arnold v.


                                     7
      Douglas Emmett points to two sections of the Complaint in
arguing Winters has standing. See Remand Opp’n at 7-8. First, the
Complaint alleges, “[a]s a result of Defendants’ wrongful acts and
omissions, Plaintiff and other putative Class Members have been
injured, including, without limitation, by having their privacy,
informational, and statutory rights violated.” Compl. ¶ 5.
Additionally, the Complaint states Winters was “not informed” at the
time he applied for employment that his credit report had been
produced, and only “became aware” once his personnel file was
produced in response to his attorneys’ request. Id. ¶ 39. He also notes
the language was “[b]uried” and “deceptively titled.” Id. ¶¶ 29, 33.
Douglas Emmett argues this language creates a reasonable inference
that Winters was confused. Remand Opp’n at 8.

       First, the mere “reference to invaded ‘privacy and statutory
rights’ . . . [is] insufficient to describe a concrete and particularized
harm.” Moore, 2019 WL 2172706, at *1. Second, Winters submits a




DMG Mori USA, Inc., No. n18-cv-02373-JD, 2021 WL 1222160, at *2 (N.D.
Cal. Mar. 31, 2021), the district court stated in dicta that “providing a
disclosure form with extraneous information violates substantive
informational and privacy rights under the FCRA” and does “not require a
showing of ‘actual damages.’” However, in that case, “both named plaintiffs
declared that they were ‘confused’ about what they were signing, and that
they might not have signed had they understood the forms.” Id. at *3.
Additionally, the district court relied in part on Gilberg v. California Check
Cashing Stores, LLC, 913 F.3d 1169 (9th Cir. 2019), which does not discuss
standing.
The second case, Palmer v. Citizens Bank, N.A., No. 20-cv-06309-JSC, 2021
WL 639023, at *2-3 (N.D. Cal. Jan. 15, 2021), was decided under a different
section of the statute – section 1681b(f)(1) – which protects a substantive
privacy interest, not a procedural interest. See Eichenberger, 876 F.3d at
982-83 (holding that where a statute provides a substantive, rather than
procedural right, to establish standing a plaintiff need not plead any harm
other than a violation of the statute). Palmer is therefore also inapposite.



                                       8
declaration 2 with his motion, stating he was not confused by the
extraneous information and would not have declined to sign the
authorizations had they contained sufficiently clear disclosures as
required by the FCRA. Winters Decl. ¶¶ 4-5.

       The Court finds, as in the cases cited above, because Winters
does not allege or permit the inference he was confused by the
extraneous information in the disclosure form, or otherwise allege any
concrete injury, Winters’ case “is merely one to vindicate procedural
violations of applicable credit reporting laws,” and therefore the alleged
harm does not establish Article III standing. Arzaga v. MemorialCare
Med. Grp., No. 2:19-cv-00889-SVW-AGR, 2019 WL 1557446, at *1 (C.D.
Cal. Apr. 10, 2019). Accordingly, the Court lacks subject matter
jurisdiction over this action and must remand it to the California
Superior Court in Los Angeles.

B.    Motion to Compel Arbitration

      Because the Court grants the motion to remand and remands the
action to the superior court, it does not reach Douglas Emmett’s motion
to compel arbitration. It DENIES the motion as moot.




2 “If the remand motion challenges subject matter jurisdiction, the court may
look to any relevant information the parties may present, including
summary-judgment-type evidence such as affidavits or declarations.” Kernan
v. Health Care Serv. Corp., No. 2:18-cv-02491-ODW-SKx, 2018 WL 3046961,
at *3 (C.D. Cal. June 19, 2018) (citing Polo v. Innoventions Int’l, LLC, 883
F.3d 1193, 1196 (9th Cir. 2016) and Ibarra v. Manheim Invs., Inc., 775 F.3d
1193 (9th Cir. 2015)). This is especially true here, where the plaintiff – who
could easily amend his complaint – is the one who has provided supporting
evidence.



                                      9
                        IV. CONCLUSION

      Winters’ motion to remand is GRANTED, and this action is
REMANDED to Los Angeles Superior Court for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447(c). Douglas Emmett’s motion to
compel arbitration is DENIED as moot.

  IT IS SO ORDERED.



Date: July 2, 2021                ___________________________
                                  Dale S. Fischer
                                  United States District Judge




                                10
